Guerry, J.
1. “The Department of Industrial Relations had no authority to intervene in the superior court and ‘ask that it be made a party in the cause, and to pray that the judgment awarding a lump sum to the claimant be reopened and set aside.’ ” Department of Industrial Relations v. Travelers Insurance Co., 177 Ga. 669 (170 S. E. 883). Under the above decision of the Supreme Court in answer to certified questions propounded by this court, the trial court erred in allowing the Department of Industrial Relations to intervene and become a party in this case.
2. It having been decided that the Department of Industrial Relations had no authority to intervene in the superior court, it had no authority to sue out a writ of error to this court.

Judgment reversed, on the cross-hill of exceptions; xwit of error on the main hill of exceptions dismissed.


Broyles, C. J., and MacIntyre, J., concur.